SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

604
KA 11-01566
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

SHAWN G. GRANGER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


KATHLEEN P. REARDON, ROCHESTER, FOR DEFENDANT-APPELLANT.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN (KRISTYNA S. MILLS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered May 26, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree, criminal possession of a
controlled substance in the fourth degree, assault in the second
degree, resisting arrest, harassment in the second degree, unlawfully
fleeing an officer in the third degree, reckless endangerment in the
second degree, reckless driving and various other traffic infractions.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Granger ([appeal No. 1] ___ AD3d
___ [June 29, 2012]).




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court